Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board which affirmed determinations that claimant was disqualified from receiving benefits in that he voluntarily left his employment without good cause by provoking his discharge. The employer’s water was shut off during the repair of a broken main and claimant, a dishwasher, was directed to wash dishes in a container of cold water and rinse them with used hot water for the duration of his shift. This he refused to do claiming that his employer was violating the Health Code and if he had followed instructions he would have become a party to the violation. He does not deny that he refused to perform his required duties. The employer states that the dishwashing procedure had been approved by the Board of Health for the emergency period. Regardless of the merits of this dispute, the decision was entirely the employer’s. We are presented with a purely factual question which the board has decided upon substantial evidence and we must affirm. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Staley, Jr., JJ., concur.